Pless, J.
Innis Street is described in the plaintiff’s evidence as the main street running east and west in the city of Salisbury, and the scene of this accident was at its intersection with Lee Street near the “Square”. During the trial the plaintiff drew a diagram of the intersection and placed her car at the time of the collision. It was over a third through the intersection with its front about the center of Lee Street. While the evidence showed that the defendant entered the intersection on a green light, we think the following excerpt from Morris v. Johnson, 246 N.C. 179, 97 S.E. 2d 773, is applicable here: “* * * the collision occurred at or near the center of the intersection. It is not asserted that the view of the drivers was obstructed. The jury might find from the evidence that one of the vehicles negligently entered the intersection when warned not to do so by a red light, but the operator of the other vehicle, by exercising a proper lookout, could and should have seen the disobedience to the signal command in time to avoid the collision. If so, the failure to maintain a proper lookout proximately causing damage created liability.”
In many of our decisions the Court has dealt with the legal effect of traffic lights. In Hyder v. Battery■ Co., 242 N.C. 653, 89 S.E. 2d 124, the Court quoted with approval the rule stated in 60 C.J.S. 855: “ 'A green traffic light permits travel to proceed and one who has a favorable light is relieved of some of the care which otherwise is placed on drivers at intersections, since the danger under such circumstances is less than if there were no signals. * * However, a green or “Go” signal is not a command to go, but a qualified permission to proceed lawfully and carefully in the direction indicated. In other words, notwithstanding a favorable light, the fundamental obligation of using due and reasonable care applies.’ ”
In Funeral Service v. Coach Lines, 248 N.C. 146, 102 S.E. 2d 816, Judge Rodman, speaking for the Court, said: “The use of traffic lights is so general and the meaning of each color so well understood that one who operates his motor vehicle in disregard of these well-understood meanings cannot be said to be a prudent person; one who operates in accord with these meanings is not to be condemned for so doing. ‘A red light is recognized by common usage as a method of giving warning of danger * * Weavil v. Trading Post, 245 N.C. 106, 95 S.E. 2d 533. 'A green or “Go” signal is not a command to go, but a qualified permission to proceed lawfully and carefully in the direction indicated.’ ”
*684Sloss-Sheffield Steel & Iron Co. v. Allred, 25 So. 179, states the Alabama ruling in a case quite similar to this, which was approved by this Court in Cogdell v. Taylor, 264 N.C. 424, 142 S.E. 2d 86: “ ‘If the car of plaintiff was in a funeral procession and this was reasonably apparent to the public, then it had the right to enter the intersection on the red light by virtue of Section 5920 of the City Code dealing with driving through a procession.’ Again: ‘So far as the defendant is concerned, the green light did not authorize the driver of its truck to enter the intersection and' drive through the funeral procession if the driver either knew or from the surrounding facts and circumstances should have known that a funeral procession was passing through the intersection.’ ”
Taken in the light most favorable to the plaintiff a car sixteen or eighteen feet long is standing almost in the middle of a busy intersection with its lights burning, in the middle of the afternoon. To say that a person in the exercise of reasonable diligence would not be expected to see it, and to act accordingly, is, in our opinion, incorrect.
The case should have been submitted to the jury. In sustaining the defendant’s motion for judgment as of nonsuit the court erred, and the judgment is hereby
Reversed.